Citation Nr: 0029639	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for status post 
excision of loose bone fragment, left tibial tubercle, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1986.

This case first came before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) increased the disability evaluation 
assigned for the veteran's left knee disorder from 
noncompensable to 10 percent, effective as of October 18, 
1996.  In April 1998, the RO increased the disability 

rating assigned for this disorder to 20 percent, again 
effective from October 18, 1996.  The veteran indicated 
continued disagreement with the disability rating assigned; 
see AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2000, the Board remanded this case in order to 
obtain additional evidence.  The requested development has 
been completed, and the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been associated with his claims 
file, and his application is considered complete.

2.  Status post excision of loose bone fragment, left tibial 
tubercle, is manifested primarily by slightly limited left 
knee motion, complaints of pain on motion, and tenderness.  
It is productive of no more than moderate impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating, in excess of 
20 percent, for status post excision of loose bone fragment, 
left tibial tubercle, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the veteran has not alleged 
that any records of probative value that may be obtained, and 
which have not been sought or already associated with his 
claims folder, are available.  The Board accordingly finds 
that 

all relevant facts have been properly developed, that VA has 
no further duty to assist him in developing facts pertinent 
to his claim, and that his application for benefits is 
complete.  The Floyd D. Spence National Defense Authorization 
Act for Fiscal Year 2001, Pub. L. No. 106-398, § 1611 (to be 
codified at 38 U.S.C. § 5107(a)).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  In this 
connection, it will be remembered that a person may be too 
disabled to engage in employment although he or she is up and 
about and fairly comfortable at home or upon limited 
activity. 


In evaluating disabilities of the musculoskeletal system, 
several general rating criteria must be considered.

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The examination 
on which ratings are based must adequately portray the 
anatomical damage and the functional loss with respect to all 
these elements.  Functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.

In evaluating the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  

Osseous abnormalities incident to trauma or disease, such as 
malunion with deformity throwing abnormal stress upon, and 
causing malalignment of joint surfaces, should be depicted 
from study and observation of all available data, beginning 
with inception of injury or disease, its nature, degree of 
prostration, treatment and duration of convalescence, and 
progress of convalescence, and progress of recovery with 
development of permanent residuals.  38 C.F.R. § 4.44 (1999).

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry is 

to be directed to these considerations:  (a) less movement 
than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for a left lower extremity disability, 
characterized as status post excision of loose bone fragment, 
left tibial tubercle, was granted by the RO in February 1995 
following review of evidence that included the veteran's 
service medical records.  The RO noted that, while he was in 
service, excision of loose bone fragment from his left tibial 
tubercle had been accomplished.  A noncompensable evaluation 
was assigned.  In July 1997, the RO increased this evaluation 
to 10 percent, effective as of October 18, 1996, and, in 
April 1998, to 20 percent, again effective as of October 18, 
1996.

The severity of a service-connected disability is ascertained 
by the application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999).  
Under the criteria pertinent to a knee disability, set forth 
at Diagnostic Code 5257, the 20 percent rating currently in 
effect contemplates a knee disorder, as manifested by 
recurrent subluxation or lateral instability, that is 
productive of moderate impairment.  A higher disability 
rating (30 percent) is appropriate for a knee disorder, as 
manifested by recurrent subluxation or lateral instability, 
that is productive of severe impairment.

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating are not 
satisfied.  The report of the most recent clinical 
examination of the veteran's left knee, which was conducted 
by VA in March 2000 pursuant to 

the Board's February 2000 remand, shows that he complained of 
an aching knee, and a history of giving way of the knee.  On 
examination, there was tenderness in the tibial tubercle 
area.  However, there was no instability.  Range of left knee 
motion was accomplished to 120 degrees of flexion and to 0 
(zero) degrees of extension, with pain, as compared to full 
or normal flexion to 140 degrees, and extension to 0 (zero) 
degrees; see 38 C.F.R. § 4.71, Plate II.  It was noted that 
there was an identical range of motion of the right knee, 
albeit without pain.  It was also noted that there was good 
heel and toe rising.

This report also shows that the veteran declined to squat, 
claiming that such movement would cause pain afterwards for 
several days.  The examiner noted, however, that there was no 
quadriceps weakness or atrophy, nor was there any joint 
tenderness.  The report of a radiological study conducted at 
that time indicates, in part, that there was no subluxation.

With regard to the presence of functional impairment, the 
examiner indicated that, in view of the fact that the 
veteran's right and left knee ranges of motion were 
identical, he felt that the pain exhibited on left knee 
motion did not cause any limitation of function.  In 
addition, according to the examiner, there were "no signs of 
coordination (sic) or fatigability.  There was no signs (sic) 
of instability.  Strength in the right and left knee is 
identical."  

Based on this report, the Board must conclude that the level 
of left knee impairment manifested by the veteran is no more 
than moderate in nature.  The report indicates the presence 
of tenderness and slightly impaired range of motion, with 
pain, but does not demonstrate that any other left knee 
impairment is currently manifested.  The report also 
indicates that there is no limitation of function due to 
pain, and the Board accordingly finds that any functional 
impairment that may in fact be caused by the veteran's left 
knee disability is sufficiently compensated by the current 20 
percent rating that is assigned, and which contemplates 
moderate impairment.


The report of an earlier VA examination, conducted in April 
1998, and records of clinical treatment likewise demonstrate 
that an increased disability rating is not appropriate.  The 
report of the April 1998 VA examination shows that there was 
tenderness in the medial and lateral aspects of the tibial 
tubercle, along with some pain on patellar grinding.  
However, there was no quadriceps atrophy, fluid in the joint, 
instability, or patellar crepitus, and it was noted that 
there was full squatting without pain.  

VA outpatient treatment records note complaints of occasional 
left knee pain, giving way, swelling, and locking.  These 
complaints, however, must be compared to the reports of the 
examinations conducted by VA in April 1998 and March 2000, in 
which many of the symptoms cited by the veteran were not 
discerned on clinical evaluation.  It must be reiterated that 
the report of the March 2000 examination, which is the most 
contemporaneous study of the veteran's left knee impairment, 
and therefore the most probative record in accordance with 
Francisco, supra, demonstrates that his left knee disability 
is manifested primarily by slightly limited left knee motion, 
complaints of pain on motion, and tenderness.

It must also be noted that radiological studies conducted 
pursuant to the March 2000 VA examination do not indicate the 
presence of left knee degenerative joint disease.  This 
report shows that there was no evidence of fracture, 
subluxation, or bony destruction, and that no significant 
narrowing of the knee joint space was noted.  The report 
indicates an impression of study within normal limits.  
Although earlier records noted findings of degenerative joint 
disease, it must be emphasized that no such findings were 
made on the most recent study.  It must also be pointed out 
that the report of a radiological study of the left knee, 
conducted in April 1998, indicates an impression that x-ray 
findings were within limits, "although minor changes of 
commencing arthritis are not excluded."  This finding is, at 
best, equivocal and, in view of the study conducted in March 
2000, does not provide a basis for concluding that left knee 
arthritis is currently manifested, inasmuch as 

there is no x-ray evidence thereof.  It therefore follows 
that separate disability ratings under Diagnostic Codes 5257 
and 5003-5010 are not appropriate.  See VAOGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 9-98 (August 14, 1998). 

In vie of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for status post excision 
of loose bone fragment, left tibial tubercle.  His claim, 
therefore, fails.


ORDER

An increased disability rating, in excess of 20 percent, for 
status post excision of loose bone fragment, left tibial 
tubercle, is denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 7 -


